Citation Nr: 0201039	
Decision Date: 01/31/02    Archive Date: 02/05/02	

DOCKET NO.  00-19 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii

THE ISSUE

Entitlement to an effective date earlier than August 4, 1998, 
for the establishment of service connection for an acquired 
psychiatric disorder.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel






INTRODUCTION

The veteran had active military service from December 1938 to 
June 1939 and from March 1943 to October 1943.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Honolulu, Hawaii, 
Regional Office (RO), which granted the veteran service 
connection for an acquired psychiatric disorder rated 
50 percent disabling, effective from August 4, 1998.  The 
veteran has appealed the assigned effective date claiming 
that an effective date earlier than August 4, 1998, is 
warranted.

In June 2001, the veteran and his wife appeared and proffered 
testimony in support of his claim before the undersigned 
member of the Board at the RO.  A transcript of the hearing 
has been associated with his claims file.


REMAND

After reviewing the claims file and the veteran's testimony 
at his June 2001 hearing, the Board finds that appellate 
review of this case must be deferred for additional 
adjudication.  

Specifically, the Board finds that the veteran has adequately 
formulated a claim contending that there was clear and 
unmistakable error (CUE) in an RO rating action dated in 
April 1961 severing service connection for a psychoneurotic 
disorder.  In statements received in connection with his 
current claim and in his testimony in June 2001, the veteran 
has alleged that the April 1961 rating decision severing 
service connection for a psychoneurosis was contrary to the 
factual record and thus clearly and unmistakably erroneous.

The RO has not yet considered the veteran's CUE claim.  
Furthermore, the current issue of whether the veteran is 
entitled to an earlier effective date for the grant of 
service connection for an acquired psychiatric disorder is 
inextricably intertwined with the CUE claim.  See EF v. 
Derwinski, 1 Vet.App. 324 (1991); Harris v. Derwinski, 1 
Vet.App. 180 (1991); Meyers v. Derwinski, 1 Vet. App. 127 
(1991).  In deciding whether a claim raised during the course 
of an appeal is inextricably intertwined with an issue that 
has been developed, the Board must analyze what effect an 
allowance of the claim not developed for appellate 
consideration would have on the denied claim on appeal.  
Hoyer v. Derwinski, 1 Vet. App. 208, 209 (1991).  In the 
instant case, a determination that there had been CUE in the 
April 1961 decision severing service connection for a 
psychiatric disorder would render moot the current issue on 
whether the veteran is entitled to an earlier effective date 
for the grant of service connection for a psychiatric 
disorder, effective from August 4, 1998.  As such, the 
earlier effective date issue must be deferred pending RO 
adjudication of the CUE claim.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should adjudicate the issue of 
whether there was clear and unmistakable 
error in the April 1961 rating decision 
severing service connection for a 
psychiatric disorder and/or in the 
subsequent unappealed rating action in 
May 1974 denying service connection for 
an acquired psychiatric disability.  

2.  If action taken as to the CUE issue 
is adverse to the veteran, he should be 
informed of his appellate rights.  If the 
veteran files a timely notice of 
disagreement, the RO should furnish him 
with a statement of the case containing 
the pertinent law and regulations and 
clearly setting forth the reasons and 
bases for the decision.  If the veteran 
files a timely substantive appeal, the RO 
should certify the issue for appellate 
consideration by the Board.

3.  Thereafter, the RO should review its 
decision on the claim for entitlement to 
an effective date earlier than August 4, 
1998 for the establishment of service 
connection for a psychiatric disability.  
In so doing, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  (The Board notes that the 
provisions of the VCAA do not apply to 
CUE claims.  Livesay v. Principi, 15 Vet. 
App. 165 (2001)).  

If any action remains adverse to the veteran, he should be 
furnished a supplemental statement of the case which 
summarizes the pertinent evidence, fully cites the applicable 
legal provisions, and reflects detailed reasons and bases for 
the decision(s) reached.  Thereafter, the veteran should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

